FILED
                            NOT FOR PUBLICATION                              NOV 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    15-50517

               Plaintiff-Appellee,               D.C. No. 3:15-cr-00993-AJB

 v.
                                                 MEMORANDUM*
SALVADOR HIGAREDA-SEGURA,
a.k.a. Salvador Higarera-Segura,

               Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Anthony J. Battaglia, District Judge, Presiding

                            Submitted October 25, 2016**

Before:        LEAVY, SILVERMAN, and GRABER, Circuit Judges.

      Salvador Higareda-Segura appeals from the district court’s judgment and

challenges his guilty-plea conviction and 18-month sentence for attempted reentry

of a removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Higareda-Segura’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Higareda-Segura the opportunity to file a pro

se supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Higareda-Segura waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                           2                                   15-50517